Dismissed and Memorandum Opinion filed October 1,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00591-CV
____________
 
ELOY GARZA, Appellant
 
V.
 
EUNICE FANG, ET AL, Appellees
 

 
On Appeal from County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 938,595
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed June 16, 2009.  No
clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  




On August 20, 2009, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex. R. App. P. 37.3(b).
Appellant has not provided this court with proof of payment
for the record. Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Guzman, and Boyce.